DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on September August 28, 2019.
Claims 1-12 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Huang  (US 2015/0382215 A1).

As per Claim 1 Huang teaches a hub device providing a diagnostic function, comprising (Paragraph 0026 a network-connectable device, such as a hub): 
(Paragraph 0026, 0051  Wireless access point can include a network-connectable device, such as a hub, Wireless access point may perform end-to-end network diagnostics by obtaining condition information about wireless local area network, wireless access point may provide a condition report about wireless local area network); and
 a controller controlling the communication unit and performing diagnosis for the service devices and the access point device (Paragraph 0015, 0017 FIG. 1 illustrates end-to-end network diagnostics. An example network environment which provides for end-to-end network diagnostics includes computing devices and communicably connected to servers and  via wireless local area network, access network and wide area network. Wireless local area network includes wireless access point and computing devices. Wireless local area network  may be connected with the access network.).

As per Claim 2 Huang teaches  the hub device according to claim 1, wherein the communication unit communicates with an operation management device managing the service devices, the controller performs diagnosis for the service devices and the access point device in response to an instruction of the operation management device to generate diagnosis results, and the communication unit transmits the diagnosis results to the operation management device (Paragraph 0015-0018 a wireless client device may be connected to a wireless local area network, which is configured to communicate with servers on a wide area network. The wide area network may include servers, such as authentication servers ).

As per Claim 3 Huang teaches the hub device according to claim 1, wherein the communication unit communicates with a server via the access point device, the controller performs diagnosis for the service devices and the access point device in response to an instruction of the server to generate diagnosis results, and the communication unit transmits the diagnosis results to the server (Paragraph 0015, 0019 a wireless client device may be connected to a wireless local area network, which is configured to communicate with servers on a wide area network. For example, server may be an internet service provider server that provides services for accessing and/or using wide area network. Server  may be a web server that delivers web content accessible through wide area network).

As per Claim 4 Huang teaches the hub device according to claim 1, wherein the controller performs a first- section diagnosis to check communication state of the service devices and operation state of each of the service devices, and the controller performs second-section diagnosis to check communication state between the hub device and the access point device and operation state of the access point device after performing the first-section diagnosis (Paragraph 0016 – 0019 The subject disclosure provides for end-to-end network diagnostics to assist the user in locating the source of network connectivity problems. In some implementations, the wireless access point obtains condition information about the wireless local area network, condition information about the access network connecting the wireless local area network to the wide area network and/or condition information about the wide area network. ).

As per Claim 5 Huang teaches the hub device according to claim 4, wherein the controller selects a service device that has never transmitted data or a service device that has higher data traffic than other service devices among the service devices, and performs the first-section diagnosis for the selected service device (Paragraph 0052, 0053 the first condition information may include data traffic statistics for data communicated within the wireless local area network. For example, the data traffic statistics may include wireless bit rate, retransmission rate, and/or throughput of data traffic over one or more WiFi channels).

As per Claim 6 Huang teaches the hub device according to claim 5, wherein the controller generates a message instructing a specific service device to stop operation, the specific service device being a service device that is confirmed to have an abnormality in operation state or communication state based on results of the first-section diagnosis, and the communication unit transmits the message to the specific service device (Paragraph 0019, 0021 Further, each of servers and can represent various forms of servers including, but not limited to an application server, a proxy server, a network server, an authentication server, an electronic messaging server, a content server, a server farm, etc., accessible to computing devices . For example, server may be an internet service provider server that provides services for accessing and/or using wide area network. Server may be a web server that delivers web content accessible through wide area network ).

As per Claim 7 Huang teaches the hub device according to claim 1, wherein the controller performs a third- section diagnosis to check connection state of the hub device to an external public server and the Internet via the access point device, and the controller performs a fourth-section diagnosis to check communication state between the hub device and a server and operation state of the server via the access point device after performing the third-section diagnosis (Paragraph 0026 Wireless access point 108 can include a network-connectable device, such as a hub, a router, a switch, a bridge, or an access point. The network-connectable device may also be a combination of devices, such as a WiFi router that can include a combination of a router, a switch, and a wireless access point. Other network-connectable devices can also be utilized in implementations of the subject technology. Wireless access point 108 can allow wireless client devices (e.g., computing devices 102-106) to connect to wide area network 114 via access network 112. ).

As per Claim 8 Huang teaches a method of performing a diagnostic function by a hub device, the hub device comprising (Paragraph 0026 Wireless access point 108 can include a network-connectable device, such as a hub ):
(Paragraph 0008 FIG. 1 illustrates an example network environment which provides for end-to-end network diagnostics.); and
 a controller controlling the communication unit, the method comprising: performing, by the controller, a first-section diagnosis to check communication state between the hub device and each of the service devices and operation state of each of the service devices (Paragraph 0026, 0051  Wireless access point can include a network-connectable device, such as a hub, Wireless access point may perform end-to-end network diagnostics by obtaining condition information about wireless local area network, wireless access point may provide a condition report about wireless local area network);
performing, by the controller, a second-section diagnosis to check communication state between the hub device and the access point device and operation state of the access point device(Paragraph 0026 Wireless access point can include a network-connectable device, such as a hub);
 performing, by the controller, a third-section diagnosis to check connection state of the hub device to an external public server and the Internet via the access point device; and performing, by the controller, a fourth-section diagnosis to check communication state between the hub device and a server and operation of the server via the access point device (Paragraph 0015, 0017 FIG. 1 illustrates end-to-end network diagnostics. An example network environment which provides for end-to-end network diagnostics includes computing devices and communicably connected to servers and  via wireless local area network, access network and wide area network. Wireless local area network includes wireless access point and computing devices. Wireless local area network  may be connected with the access network.).

As per Claim 9 Huang teaches the method according to claim 8, wherein the communication unit communicates with an operation management device managing the service devices, the method further comprising: generating, by the controller, diagnosis results by performing diagnosis for the service devices and the access point device in response to an instruction of the operation management device; and transmitting, by the communication unit, the diagnosis results to the operation management device (Paragraph 0015-0018 a wireless client device may be connected to a wireless local area network, which is configured to communicate with servers on a wide area network. The wide area network may include servers, such as authentication servers ).

As per Claim 10 Huang teaches the method according to claim 8, wherein the communication unit communicates with the server via the access point device, the method further comprising: generating, by the controller, diagnosis results by performing diagnosis for the service devices and the access point device in response to an instruction of the server; and transmitting, by the communication unit, the diagnosis results to the server  (Paragraph 0015, 0019 a wireless client device may be connected to a wireless local area network, which is configured to communicate with servers on a wide area network. For example, server may be an internet service provider server that provides services for accessing and/or using wide area network. Server  may be a web server that delivers web content accessible through wide area network).

As per Claim 11 Huang teaches the method according to claim 8, further comprising: selecting, by the controller, a service device that has never transmitted data or a service device that has higher data traffic than other service devices among the service devices (Paragraph 0052, 0053 the first condition information may include data traffic statistics for data communicated within the wireless local area network. For example, the data traffic statistics may include wireless bit rate, retransmission rate, and/or throughput of data traffic over one or more WiFi channels).

As per Claim 12 Huang teaches the method according to claim 11, further comprising: generating, by the controller, a message instructing a specific service device to stop operation, the specific service device being a service device that is confirmed to have an abnormality in communication state or operation state based on results of the first-section diagnosis (Paragraph 0016, 0031 The wireless access point provides a condition report based on the obtained condition information to a diagnostic module configured to identify network issues across the wireless local area network, the access network and/or the wide area network based on the condition report.); and transmitting, by the communication unit, the message to the specific service device (Paragraph 0015, 0056 The wide area network may include servers, such as authentication servers, web servers, electronic messaging servers, etc., accessible to the client device).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion

  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468